985 F.2d 572
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.JAMES HENDRY, an individual doing business as SYNERGY SALESENGINEERING, Plaintiff/Appellee/Cross-Appellant,v.EXIDE ELECTRONICS CORPORATION, a North Carolina corporation,Defendant/Appellant/Cross-Appellee.
Nos. 90-15964, 90-16148.
United States Court of Appeals, Ninth Circuit.
Jan. 29, 1993.

REVERSED AND REMANDED.
Before CHOY, HUG and RYMER, Circuit Judges.

ORDER

1
The motion of Appellee/Cross-Appellant James Hendry filed herein on January 14, 1993, that this court recall its mandate which was filed herein on December 15, 1992, and clarify or amend the mandate is GRANTED.


2
The mandate is recalled and the Memorandum Disposition filed herein on September 8, 1992, is amended by causing the last line thereof to read "REVERSED and REMANDED for further proceedings consistent with this Memorandum.";   and the mandate shall be amended to reflect the same prior to its reissuance.